       Case 4:17-cv-00178-DCN Document 105 Filed 09/24/20 Page 1 of 17




                          UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF IDAHO

  MIRIAM TORRES, fka MIRIAM
  SEVY,                                            Case No. 4:17-cv-00178-DCN

         Plaintiff,                                MEMORANDUM DECISION AND
                                                   ORDER
  SUGAR-SALEM SCHOOL DISTRICT
  #322, a political subdivision of the State
  of Idaho, and BRYCE OWEN,
  individually and in his capacity as a
  former employee of Sugar-Salem
  District,

         Defendants.


                                   I. INTRODUCTION

       Pending before the Court are Defendant Sugar-Salem School District #322’s (“the

District”) first and second Motions to Reconsider. Dkts. 72, 80. In them, the District asks

the Court to reconsider its Order (Dkt. 71) granting in part and denying in part the District’s

Motion for Summary Judgment (Dkt. 47). Having reviewed the record and briefs, the Court

finds that the facts and legal arguments are adequately presented. Accordingly, in the

interest of avoiding further delay, and because the Court finds that the decisional process

would not be significantly aided by oral argument, the Court will decide the Motions

without oral argument. Dist. Idaho Loc. Civ. R. 7.1(d)(1)(B). Upon review, and for the

reasons set forth below, the Court DENIES both Motions.

                                     II. DISCUSSION

       The background of this case is set forth in the Court’s prior Order on Defendants’



MEMORANDUM DECISION AND ORDER - 1
       Case 4:17-cv-00178-DCN Document 105 Filed 09/24/20 Page 2 of 17




Motions for Summary Judgment (Dkt. 71, at 2–6), which the Court incorporates by

reference here. In its Motions to Reconsider, the District asserts that various changes in the

law provide grounds for the Court’s reconsideration of its prior Order. The District also

argues that Torres made a judicial admission that supports reconsideration.

       A. Legal Standard

       Granting or denying a motion for reconsideration is a matter within a district court’s

discretion. Kona Enters., Inc. v. Estate of Bishop, 229 F.3d 877, 890 (9th Cir. 2000). A

district court has inherent authority and wide latitude in controlling—among other things—

its calendar and docket, as well as its orders and decisions. A district court “possesses the

inherent procedural power to reconsider, rescind, or modify an interlocutory order for cause

seen by it to be sufficient.” City of L.A. v. Santa Monica BayKeeper, 254 F.3d 882, 885

(9th Cir. 2001) (quoting Melancon v. Texaco, Inc., 659 F.2d 551, 553 (5th Cir. 1981)).

       Ultimately, it is the Court’s duty “to secure the just, speedy, and inexpensive

determination of every action and proceeding.” Fed. R. Civ. P. 1. In certain circumstances,

this may mean that a court must reconsider, modify, or even reverse a prior determination.

Other times, this means a court must advance a case. Thus, the need to be right must co-

exist with the need for progress in a particular case.

       While the denial of a motion to dismiss or for summary judgment may be

reconsidered at any time before final judgment, see Preaseau v. Prudential Ins., 591 F.2d

74, 79-80 (9th Cir. 1979), “a party must first establish that they have the right to ask for

reconsideration; that is to say, they must establish that one or more of the limited grounds

for reconsideration are present. If that is the case, the moving party must then convince the


MEMORANDUM DECISION AND ORDER - 2
         Case 4:17-cv-00178-DCN Document 105 Filed 09/24/20 Page 3 of 17




court that their purported reasons rise to the level of reversal,” United States ex. rel. Rafter

H Constr., LLC v. Big-D Constr. Corp., 358 F. Supp. 3d 1096, 1098 (D. Idaho 2019).

        Here, the District claims two bases for the Court’s reconsideration: Rules 54(b) and

60(b)(6) of the Federal Rules of Civil Procedure. From a procedural standpoint, the District

is incorrect that Rule 60(b)(6) provides a basis for reconsideration here because that

provision applies only to final judgments, which the Court’s prior Order is not. See United

States v. Martin, 226 F.3d 1042, 1048 n.8 (9th Cir. 2000) (“Rule 60(b), like Rule 59(e),

applies only to motions attacking final, appealable orders . . . .”); see also Parsons v. Ryan,

949 F.3d 443, 472 (9th Cir. 2020) (“A final decision is typically one which ends the

litigation on the merits and leaves nothing for the court to do but execute judgment.”

(cleaned up)).1 Nevertheless, Rule 54(b) establishes a ground for reconsideration in this

scenario. Fed. R. Civ. P. 54(b) (providing that non-final orders “may be revised at any time

before the entry of a judgment adjudicating all the claims and all the parties’ rights and

liabilities”); City of L.A., 254 F.3d at 885. However, although a court has the power to

revisit its decision, “as a rule the court should be loathe to do so in the absence of

extraordinary circumstances such as where the initial decision was clearly erroneous and

would work a manifest injustice.” Christianson v. Colt. Indus. Operating Corp., 486 U.S.

800, 817 (1988) (cleaned up). Therefore, the District bears the burden of persuading the

Court to reverse its prior Order.




1
  Although unfamiliar to some, “‘cleaned up’ is a new parenthetical used to eliminate unnecessary
explanation of non-substantive prior alterations.” United States v. Steward, 880 F.3d 983, 986 n.3 (8th Cir.
2017); see also Jack Metzler, Cleaning Up Quotations, 18 J. App. Prac. & Process 143 (2017).


MEMORANDUM DECISION AND ORDER - 3
        Case 4:17-cv-00178-DCN Document 105 Filed 09/24/20 Page 4 of 17




        B. Motions to Reconsider

        In its first Motion to Reconsider, the District asserts that “there have been two

intervening changes in controlling law.” Dkt. 72-1, at 2. The first change the District

identifies is whether the applicable notice-of-claim statute, under the Idaho Tort Claims

Act (“ITCA”), bars Torres’s state law claims against the District in light of D.A.F. v.

Lieteau, 456 P.3d 193 (Idaho 2019). The second is whether this Court’s decision in

Jameson v. University of Idaho, No. 3:18-cv-00451-DCN, 2019 WL 5606828 (D. Idaho

October 30, 2019), changes the Court’s analysis in this case.

        In its second Motion to Reconsider, the District brings Karasek v. Regents of the

University of California, 956 P.3d 1093 (9th Cir. 2020), to the Court’s attention.2 The

District argues that Karasek is also an intervening change of law that warrants dismissal of

Torres’s Title IX claim against the District. Lastly, the District argues that Torres made a

judicial admission that alters the Court’s statute of limitations analysis as to all Torres’s

claims against the District. The Court will address these four issues in turn.

        1. The ITCA’s Notice-of-Claim and Other Requirements

        The District raises what it sees as three changes in the law from Lieteau related to

the applicable notice of claim, which warrant the Court’s reconsideration. Dkt. 72-1, at 4.

None of the District’s arguments ultimately convince the Court to change its ruling. But,

to be fair, the Court acknowledges that its explanation on the notice-of-claim issue was not

entirely clear and candidly incorrect in part. For instance, in footnote five of its prior Order,


2
 To be precise, the District pointed out Karasek v. Regents of the Univ. of Cal., 948 F.3d 1150 (9th Cir.
2020), but the Court discusses the Ninth Circuit’s last word on the issue in the above-mentioned opinion.


MEMORANDUM DECISION AND ORDER - 4
       Case 4:17-cv-00178-DCN Document 105 Filed 09/24/20 Page 5 of 17




the Court stated:

       Idaho Code section 6-906 outlines the applicable statute of limitations for
       ITCA claims against government entities and employees acting “within the
       course or scope of [] employment.” While this statute may apply to the
       District, it does not apply to Owen as the Court has already found that his
       actions were well outside the course and scope of his employment. Torres’
       remaining independent tort claims are, therefore, likely subject to their own
       varying statutes of limitations.

Dkt. 71, at 28 n.5 (emphasis added). Additionally, the Court stated that it was important

to note “that the ITCA has a notice requirement specifically for minors,” and then quoted

Idaho Code § 6-906A and went on to explain how the “proper inquiry for when the 180-

day ITCA notice period begins to run is when a person had knowledge of facts which

would cause a reasonably prudent person to know they had a claim.” Id. at 28.

       Several issues must be set straight. First, the ITCA has applied to Torres’s state

law claims against the District for the entirety of this case. See Walker v. Shoshone Cty.,

739 P.2d 290, 293 (Idaho 1987) (explaining that the plaintiffs’ “complaint against the

county was grounded in tort” and that the plaintiffs “had to follow the procedures

outlined” in the ITCA). Recently, the Idaho Supreme Court reiterated the reason for the

ITCA’s applicability, stating: “The Idaho Legislature enacted the ITCA as a

comprehensive abrogation of sovereign immunity regarding tort actions. The ITCA now

governs when the government may be sued for a tort.” Lieteau, 456 P.3d at 196. Such has

been true since the ITCA’s enactment.

       Second, the ITCA’s notice-of-claim statutes—with respect to both adults and

minors—and its statute of limitations are distinct procedural requirements and have been

throughout this entire case as well. See Dodge v. Bonners Ferry Police Dep’t, 450 P.3d


MEMORANDUM DECISION AND ORDER - 5
        Case 4:17-cv-00178-DCN Document 105 Filed 09/24/20 Page 6 of 17




298, 303 (Idaho 2019) (“Compliance with the [ITCA’s] notice requirement is a mandatory

condition precedent to bringing suit, the failure of which is fatal to a claim, no matter how

legitimate. . . . The notice requirement is in addition to the applicable statute of limitations.”

(quoting Cobbley v. City of Challis, 59 P.3d 959, 962 (Idaho 2002)); see also Lieteau, 456

P.3d at 199 (“[F]iling a notice of tort claim is a separate procedural requirement from a

statute of limitations” (citing Osborn v. Salinas, 958 P.2d 1142, 1144 (Idaho 1998))). This

is apparent because Cobbley and Osborn inarguably predated this case and Dodge and

Lieteau merely restated the distinction.

       Third, Idaho Code § 6-906 is not a statute of limitations. The Court’s statement

otherwise was simply incorrect. Indeed, the ITCA has two notice-of-claim statutes: one for

adults and one for minors. Section 6-906 is the notice-of-claim statute for adults who wish

to bring a claim against a state governmental entity. It requires that adult to file a notice of

claim with the appropriate individual or entity “within one hundred eighty (180) days from

the date the claim arose or reasonably should have been discovered, whichever is later.”

Idaho Code § 6-906 (emphasis added). Section 6-906A, on the other hand, requires a minor

to file a notice of claim “one hundred eighty (180) days after [that minor] reaches the age

of majority or six (6) years from the date the claim arose or should reasonably have been

discovered, whichever is earlier.” Idaho Code § 6-906A (emphasis added). “The legislature

enacted I.C. § 6-906A to protect the rights of injured minors until they are old enough to

take appropriate action.” Osborn, 958 P.2d at 1144. It is important to differentiate between

these two notice-of-claim statutes because they have the possibility of different results

based on their differing deadlines and rules for calculating such deadlines. See Lieteau, 456


MEMORANDUM DECISION AND ORDER - 6
        Case 4:17-cv-00178-DCN Document 105 Filed 09/24/20 Page 7 of 17




P.3d at 199 (“In many cases, the minors would be better off under the notice requirement

that applies to adults . . . .”).

        Finally, section 6-911 is the ITCA’s statute of limitations. It states, “Every claim

against a governmental entity permitted under the provisions of this act or against an

employee of a governmental entity shall be forever barred, unless an action is begun within

two (2) years after the date the claim arose or reasonably should have been discovered,

whichever is later.” Idaho Code § 6-911 (emphasis added). This statute applies to Torres’s

state law claims against the District. See Walker, 739 P.2d at 293. It does not, however,

apply to Torres’s state law claims against Owen. As the Court noted in its prior Order,

Owen’s “actions were well outside the course and scope of his employment” and “Torres’

remaining independent tort claims are, therefore, likely subject to their own varying

statutes of limitations.” Dkt. 71, at 28 n.5 (emphasis added).

        In short, under the ITCA, the timeline for an adult to file a notice of claim and to

meet the statute of limitations depends on when the claim arose or reasonably should have

been discovered, whereas a minor has until 180 days after he or she reaches the age of

majority, at the latest, to file a notice of claim.

        These clarifications dispose of the District’s first two arguments, which relate to the

ITCA’s applicability and the difference between the notice-of-claim requirement and

statute of limitations. See Dkt. 72, at 4–6. Lieteau did not change the law on those points;

it merely restated it. That leaves the District’s last argument. The District argues that “this

Court applied the ITCA’s notice requirement for minors as the appropriate standard for

notice in this case” and that under Lieteau, Torres’s notice of claim was unquestionably


MEMORANDUM DECISION AND ORDER - 7
        Case 4:17-cv-00178-DCN Document 105 Filed 09/24/20 Page 8 of 17




late. However, the Court did not apply the notice requirement for minors; rather, the Court

simply noted that it existed. The Court went on to explain the notice-of-claim requirement

for adults and the issue of fact that exists in this case—when a person “is aware of such

facts that would cause a reasonably prudent person to inquire further into the circumstances

surrounding the incident”—citing BHA Investments, Inc. v. City of Boise, 108 P.3d 315,

321 (Idaho 2005). Dkt. 71, at 28.

       That question remains before the Court and precludes summary judgment in this

case. The question of fact is whether Torres’s claim accrued, as she alleges, when she spoke

with her mother in 2015 or whether it accrued at an earlier date, as the District argues.

Lieteau did nothing to change this situation. Instead, it held that Idaho Code § 6-1701

claims (tort actions in child abuse cases) are subject to section 6-906A’s notice-of-claim

deadline and that such a deadline is strict. 456 P.3d at 199. Lieteau did not answer whether

section 6-906A applies in this case, where the issue of when a person is aware of such facts

that would cause a reasonably prudent person to inquire into the circumstances surrounding

the incident is in dispute and remains a material question of fact.

       Doe v. Durtschi, 716 P.2d 1238 (Idaho 1986), is illustrative of this point. There, the

school district urged the Idaho Supreme Court to affirm summary judgment as to two of

the plaintiffs, arguing “that plaintiffs failed to give notice of their claims within the required

time period.” Id. at 1245. The court reversed summary judgment, however, explaining

“[c]learly unresolved questions of fact remain[ed] regarding when the adult plaintiffs ought

to have given notice of their claim.” Id. The court concluded that summary judgment was

improper because “plaintiffs allege[d] they knew nothing of the role of the school district


MEMORANDUM DECISION AND ORDER - 8
        Case 4:17-cv-00178-DCN Document 105 Filed 09/24/20 Page 9 of 17




until a point well within” the notice-of-claim required period. Id. at 1246. Such is the case

here as well. The outcome remains the same: the District’s Motion for Summary Judgment

as to Torres’s state law claims is denied because the point at which her claims arose is still

a question of fact which the jury must decide.

       2. Title IX and Section 1983 Statute of Limitation

       The District next argues that the Court’s decision to dismiss the plaintiff’s Title IX

claim in Jameson means that the Court must also dismiss Torres’s Title IX and section

1983 claims. The Court disagrees. It is correct that the appropriate statute of limitation for

Title IX and section 1983 claims is indeed Idaho Code § 5-219(4). See, e.g., Stanley v.

Trustees of Calif. State Univ., 433 F.3d 1129, 1134 (9th Cir. 2006) (“Title IX claims are

subject to the applicable state statute of limitations for personal injury actions.”); Joseph v.

Boise State Univ., 998 F. Supp. 2d 928, 948 (D. Idaho 2014) (first citing Wilson v. Garcia,

471 U.S. 261, 275 (1985); and then citing Stanley, 433 F.3d at 1134) (concluding that Idaho

Code § 5-219 applies to Title IX and section 1983 claims); Osborn, 958 P.2d at 1145 (“The

applicable statute of limitations for section 1983 claims is I.C. § 5-219(4).”).

       However, dismissal remains premature because a question of fact exists as to when

the claim accrued, as discussed above. When the claim accrues depends on when the

plaintiff has knowledge of the critical facts of his or her injury. E.g., Bibeau v. Pac. Nw.

Research Found. Inc., 188 F.3d 1105, 1108 (9th Cir. 1999), opinion amended on denial of

reh'g, 208 F.3d 831 (9th Cir. 2000). As the Court previously stated, “Material disputes exist

as to when Torres knew, or with reasonable care and diligence should have known, that

she had a cause of action against Owen and the District.” Dkt. 71, at 28. Until that question


MEMORANDUM DECISION AND ORDER - 9
          Case 4:17-cv-00178-DCN Document 105 Filed 09/24/20 Page 10 of 17




of fact is resolved, it is too soon for the Court to know whether Torres’s Title IX and section

1983 claims were filed within the statute of limitations, and in turn whether her claims

must be dismissed.

          Contrary to what the District thinks, Jameson does not change this conclusion.

Although there are many similarities between the circumstances of Jameson and those of

this case, the two situations are factually distinguishable on several important points.

Jameson was a college student, whereas Torres was a minor when many of her allegations

occurred. In Durtschi, “minority was a factor in deciding whether a claim reasonably

should have been discovered, which consequently would determine the date from which

the [statute of limitations] would run.” 716 P.2d at 1247 (cleaned up).3 So too here, Torres’s

youth is a factor in the key question—when a claim reasonably should have been

discovered. Further, Jameson both personally reported her sexual assault to the university

and personally dealt with the situation soon after the abuse occurred. Torres instead alleges

that her mom reported the situation and was the one dealing with the District regarding the

situation between Torres and Owen, and that Torres herself was thus not reasonably aware

of her claim.4 Dkt. 74, at 11. The Court’s prior Order dealt with why this is a question of

fact and discussed applicable cases. Dkt. 71, at 29–30. The Court will not repeat those



3
    Although this case deals with the ITCA, the Court finds it persuasive on this issue.

4
  The District points out that Torres admitted “that she was present in meetings involving her parents and
District personnel where the texts and the directive that Owen should have no contact with [her] were
discussed.” The District also points to others’ depositions to the same end. Dkt. 75, at 10–11. With all the
competing evidence on what Torres knew and did not know, the question of her awareness regarding the
District’s wrongdoing during the time it took place is for the jury to decide. See Bibeau, 188 F.3d at 1108
(“What a plaintiff knew and when he [or she] knew it are questions of fact.” (cleaned up)).


MEMORANDUM DECISION AND ORDER - 10
        Case 4:17-cv-00178-DCN Document 105 Filed 09/24/20 Page 11 of 17




points. Accordingly, the District’s argument for the Court to reconsider is ultimately

unpersuasive.

        3. Title IX Under Karasek

        In its second Motion to Reconsider, the District contends that the Ninth Circuit’s

Karasek opinion changed the law of Title IX in such a way that the Court should reconsider

and reverse its previous denial of summary judgment. Dkt. 80, at 8. However, the District’s

arguments are unavailing. To begin, the District essentially repackages many of its

previous arguments with a Karasek bow, and nothing about Karasek changes the Court’s

conclusion. If anything, the statements of law in Karasek and the factual differences

between Karasek and this case further solidify the Court’s conclusion.

        Karasek is factually distinguishable on many grounds. For example, there the

school’s actions were not dilatory in response to two of the plaintiffs’ reports.5 Indeed, the

court noted that the school was not idle in the months following the plaintiffs’ respective

reports of wrongdoing, but rather sanctioned one of the assailants while he still attended

school and placed the other on interim suspension, barring him from campus. Karasek, 956

F.3d at 1106–09. By contrast, no preventive actions were taken after the report in this case

while Torres was still in school. Cf. Williams v. Bd. of Regents of Univ. Sys. of Ga., 477

F.3d 1282, 1296–97 (11th Cir. 2007) (holding that the university was deliberately

indifferent where it did not hold a disciplinary hearing until eleven months after the


5
  The Ninth Circuit discussed a third plaintiff in Karasek, but affirmed the district court’s dismissal of her
claim as well because her argument that the school failed to investigate her complaint was “demonstrably
false” and “misrepresented the record.” 956 F.3d at 1111. Moreover, her assailant was not a student or
faculty member of the school. Id. Torres’s situation is even more distinguishable from this third plaintiff’s
case for the same reasons.


MEMORANDUM DECISION AND ORDER - 11
       Case 4:17-cv-00178-DCN Document 105 Filed 09/24/20 Page 12 of 17




plaintiff reported that she had been gang-raped by members of the basketball team at which

point several of the assailants no longer attended the university).

       Additionally, one of the plaintiffs in Karasek “never interacted with [the assailant]

again after the assault, aside from seeing him from afar on one occasion. And there [was]

no indication that [the plaintiff] told [school officials] that she regularly met with [the

assailant] when meeting with them . . . .” 956 F.3d at 1109. The other plaintiff “identifie[d]

no instance when she ever saw [the assailant] again after reporting her sexual assault.” Id.

at 1110. Here, there was both a second report of wrongdoing and district records of

continued contact between Torres and Owen. These facts are important because they

directly relate to whether the District was deliberately indifferent in how it handled the

reports in this case. See id. at 1105.

       As to the Ninth Circuit’s legal statements in Karasek, they support the Court’s prior

order. In that case, the Ninth Circuit reiterated much of the law applicable in this case.

Among its other statements of law, the court restated the two theories for liability under

Title IX at issue in this case: actual notice and an official policy of deliberate indifference.

956 at 1104 (citing Gebser v. Lago Vista Indep. Sch. Dist., 524 U.S. 274, 290 (1998)). The

Karasek court also explained that violations of school policies, “standing alone, will not

constituted deliberate indifference,” but they may be relevant. Id. at 1108. Here, the

District’s violations of its own policy regarding employees texting students is relevant.

       To be sure, the Ninth Circuit did note that it had not previously addressed “pre-

assault Title IX claims,” held that such claims are “a cognizable theory of Title IX

liability,” and clarified the standard by listing four elements. Id. at 1112. But it is clear


MEMORANDUM DECISION AND ORDER - 12
         Case 4:17-cv-00178-DCN Document 105 Filed 09/24/20 Page 13 of 17




from the Karasek court’s discussion that these pre-assault claims fall under the official

policy theory of liability. As explained below, that has no bearing on the Court’s prior

Order. In short, Karasek does not change the Court’s conclusion on Torres’s Title IX claim.

         The District’s arguments are also unpersuasive because they misapprehend the

Court’s previous Order, the posture of this case, and the law. For instance, the District

asserts that the “single complaint upon which the Court found . . . a genuine issue of

material fact necessitating the denial of the District’s Motion for Summary judgment” was

whether or not the text messages reported to the District by Torres’s mother were sexually

motivated. Dkt 80, at 9. That simply misstates the facts and this Court’s prior Order.

Additional reasons for denial of summary judgment include the repeated reports from

Torres’s mom regarding Owen’s inappropriate text messages, the clear violation of the

District’s policy prohibiting employees from texting students, the records and testimony

involving Owen removing Torres from class, and so on. The Court also noted that it must

view such evidence in a light most favorable to Torres, as she is the non-movant. Dkt. 71,

at 35.

         The District also says that there “is no dispute that the District . . . had ‘actual

knowledge’ of the sexual relationship between Owen and [Torres]” and therefore “it is

incumbent on [Torres] to utilize what the Karasek [court] labeled a pre-assault claim.” Dkt.

80, at 10. But the Court already addressed this argument and concluded to the contrary.

Dkt 71, at 32–33; id. at 37 n.9 (“Because the Court finds that a reasonable jury could

conclude that the District had actual notice, the Court need not address Torres’ ‘official

policy of deliberate indifference argument.”). The second part of the District’s argument


MEMORANDUM DECISION AND ORDER - 13
       Case 4:17-cv-00178-DCN Document 105 Filed 09/24/20 Page 14 of 17




misstates the law. As the Court already explained in its prior Order—and Karasek and

Supreme Court precedents confirm—two theories exist as to liability for a school under

Title IX: actual notice and an official policy that violates Title IX. Dkt. 71, at 31. “Pre-

assault claims” relate to the latter theory—that a school’s official policy violates Title IX.

See Karasek, 956 F.3d at 1112. The Court has already concluded that Torres’s Title IX

claim survived summary judgment on her theory of actual notice. Consequently, Torres

may proceed under either theory, but she need not prove her official policy claim unless

she does not rely on her actual notice theory. Karasek does nothing to change this

conclusion.

       The rest of the District’s arguments similarly lack merit because they bring up

further issues that the Court has already thoroughly addressed and ignore the totality of the

evidence in this case. In short, having reviewed Karasek and the Court’s prior Order, the

Court remains unpersuaded by the District’s arguments that summary judgment should be

granted on Torres’s Title IX claim.

       4. Judicial Admission

       Lastly, the District argues that Torres made a judicial admission in her Response to

its first Motion to Reconsider (Dkt. 74) and that such judicial admission bars all her claims

against the District under the applicable statutes of limitations. Dkt. 80, at 13, 16. The

claimed judicial admission was Torres’s statement that “she did not incur damages until

after the grooming—it was not until Owen actually had sex with Torres (and each time he

had sex with Torres) that the damages she seeks in this action were incurred.” Id. at 13–14.

However, this does not qualify as a judicial admission.


MEMORANDUM DECISION AND ORDER - 14
       Case 4:17-cv-00178-DCN Document 105 Filed 09/24/20 Page 15 of 17




       “Judicial admissions are formal admissions in the pleadings which have the effect

of withdrawing a fact from issue and dispensing wholly with the need for proof of the fact.”

Am. Title Ins. v. Lacelaw Corp., 861 F.2d 224, 226 (9th Cir. 1988) (cleaned up). To be a

judicial admission, a statement must be deliberate, clear, and about a factual matter within

the party’s knowledge. Jonibach Mgmt. Trust v. Wartburg Enters., Inc., 750 F.3d 486, 491

n.2 (5th Cir. 2014); Maloney v. Scottsdale Ins., 256 F. App’x 29, 32 n.3 (9th Cir. 2007)

(“Judicial admission apply only to factual statements, not statements of law.” (cleaned up)).

As opposed to statements made in pleadings, “statements of fact contained in a

brief may be considered admissions of the party in the discretion of the district court.” Am.

Title Ins., 861 F.2d at 227.

       Here, Torres’s statement was made in a brief, not a pleading, and therefore whether

it was a judicial admission is within the sound discretion of the Court. Although Torres’s

statement was made on a question of fact—when her claims against the District accrued—

it was not clear and deliberate in the context of this case. The issue here, as explained,

depends on when she discovered her damages and when a reasonable person should have

discovered her damages. Because Torres’s statement appears to have been inadvertent and

did not directly relate to those questions, and was instead made with respect to the point at

which damages could have accrued, the Court will not deem the statement a binding

judicial admission.

       Indeed, Torres explains her statement in a later brief. A trial court must accord due

weight to a party’s explanation of its statements in subsequent pleadings, amendments, or

briefs. See Sicor Ltd. v. Cetus Corp., 51 F.3d 848, 859–60 (9th Cir. 1995) (holding that the


MEMORANDUM DECISION AND ORDER - 15
         Case 4:17-cv-00178-DCN Document 105 Filed 09/24/20 Page 16 of 17




district court erred by finding a party’s statement in its complaint a judicial admission,

because the party “retracted its judicial admission by subsequently recharacterizing the

alleged oral agreement”). Torres clarifies that her position remains “that she had no

knowledge of her damages until she disclosed Owen’s actions to her mother, after [she]

had a breakdown subsequent to the birth of her daughter in November 2015,” and that

“[n]othing has changed.” Dkt. 82, at 9–10. She points out that the damages for the causes

of action in this case “could not have accrued until Owen had sex with her is clearly

different from when Torres discovered, or became aware of her injury” Id. at 10. In doing

so, Torres apparently recognizes the key question of fact that “a reasonable juror could

conclude that Torres did not have sufficient facts to place a reasonably prudent person on

inquiry notice of her claims against Owen or the District until many years after the actual

incidents occurred,” as stated by the Court. Dkt. 71, at 30. In light of these explanations,

Torres’s statement does not remove from the jury the question of when the statutes of

limitation began to run in this case. Put differently, the issues of equitable estoppel and

reasonable discovery remain, and therefore summary judgment would be improper at this

point.

         C. Conclusion

         For the foregoing reasons, none of the cases brought to the Court’s attention—

Lieteau, Jameson, or Karasek—change the Court’s prior conclusions. Additionally,

Torres’s statement was not a judicial admission, especially given her subsequent

explanation of it. The Court’s prior Order stands.




MEMORANDUM DECISION AND ORDER - 16
     Case 4:17-cv-00178-DCN Document 105 Filed 09/24/20 Page 17 of 17




                                   III. ORDER

The Court HEREBY ORDERS:

     1. The District’s first Motion to Reconsider (Dkt. 72) is DENIED.

     2. The District’s second Motion to Reconsider (Dkt. 80) is also DENIED.


                                             DATED: September 24, 2020


                                             _________________________
                                             David C. Nye
                                             Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 17
